

Exhibit 10.3
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”), dated as of August 8, 2007 (the
“Effective Date”), is entered into by and between Tix Corporation (the
“Company”), and Joseph B. Marsh (“Marsh”), an individual. The Company and Marsh
are sometimes referred to herein as the “Parties” with reference to the
following:
 
RECITALS
 
A. Marsh is currently the beneficial owner of 1,589,627 shares of the Common
Stock of the Company.
 
B. Upon consummation of the transactions contemplated by that certain Asset
Purchase Agreement among the Company, Exhibit Merchandising LLC (“EM”) and the
members of EM dated as of August 6 2007 (the “Purchase Agreement”), Marsh will
acquire 1,935,000 shares of common stock of the Company (the “EM Shares”).
 
C. As a condition to the consummation of the transactions contemplated by the
Purchase Agreement, Marsh has agreed to grant voting power to the Company over
all of the shares of the Company’s Common Stock now and hereafter beneficially
owed by Marsh including the EM Shares (the “Covered Shares”) in order to secure
continuity and stability to the policy and management of the Company, which
Marsh believes will lead to the continued growth and profitability of the
Company and maximize the value of the Covered Shares.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties desire to enter into the Agreement, to provide for
the voting of the Covered Shares.
 
Section 1. TRANSFER OF VOTING RIGHTS.
 
(a)
VOTING RIGHTS. Both Parties hereby agree that at each meeting of the
shareholders of the Company at which a vote of the shareholders will take place
and in connection with any action by written consent, the Company, through
proxies designated by the Company’s board of directors, will vote (or execute
such written consent with respect to, as the case may be) the Covered Shares or
will cause such shares or securities to be voted (or such consent to be
executed), and will take all other necessary or desirable actions within the
Company's control.

 
(b)
DURATION OF VOTING RIGHTS. The voting rights to be transferred to the Company
shall terminate as to specific amounts of the Covered Shares with the sale or
transfer of the Covered Shares in accordance with Section 2, and shall terminate
as to all Covered Shares on the fourth anniversary of the Effective Date.

 
1

--------------------------------------------------------------------------------


 
Section 2. RESTRICTIONS.
 
(a)
PUBLIC SALE OR TRANSFER. Marsh shall have the full capacity to effectuate the
sale or transfer of the Covered Shares through a public sale provided that such
sale is in small blocks not to exceed 50,000 shares per month. Such public sale
shall not be encumbered by any voting restrictions and does not require
permission to be given by the Company prior to any sale or transfer, unless the
sale is for more than 50,000 shares in any given month, in which event the prior
consent of the Company shall be required, which may be withheld in his sole and
absolute discretion.

 
(b)
PRIVATE SALE OR TRANSFER. Marsh shall be required to provide notice to and
obtain the written permission by the Company prior to any private sale or
transfer of the Covered Shares, which permission may be withheld in the
Company’s sole and absolute discretion.

 
Section 3. MISCELLANEOUS
 
(a)
GOVERNING LAW. The Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of California, without giving effect
to its principles or rules regarding conflicts of laws (to the extent such
principles or rules would require the application of the law of another
jurisdiction).

 
(b)
SEVERABILITY. If any provision of the Agreement or portion thereof shall be
declared invalid, illegal or unenforceable, such provision or portion thereof
shall be severed and all remaining provisions shall continue in full force and
effect.

 
(c)
WAIVER. No waiver of any provision of the Agreement shall be valid unless it is
expressed in a written instrument duly executed by the party or parties making
such waiver. The failure of any party to insist, in any one or more instances,
on performance of any of the terms and conditions of the Agreement shall not be
construed as a waiver or relinquishment of any rights granted hereunder or of
the future performance of any such term, covenant or condition but the
obligation of any party with respect thereto shall continue in full force and
effect.

 
(d)
AMENDMENTS. No amendment, alteration or modification of the Agreement shall be
valid unless in each instance such amendment, alteration or modification is
expressed in a written instrument executed by each of the Company and Marsh.

 
(e)
NOTICES. All notices, requests, consents and other communications required or
permitted in the Agreement shall be in writing and shall be deemed effectively
given: (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed telex or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day, (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.

 
2

--------------------------------------------------------------------------------


 
(f)
COUNTERPARTS. The Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 
(g)
HEADINGS. The headings of the Agreement are for convenience and shall not
control or affect the meaning or construction of any provision hereof.

 
(h)
SPECIFIC PERFORMANCE. Each of the Parties agrees and acknowledges that the other
will be irreparably damaged in the event the Agreement is not specifically
enforced. Each of the Parties therefore agrees that in the event of a breach of
any provision of the Agreement the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of the Agreement.

 
IN WITNESS WHEREOF the undersigned have set their hands as of the above date.
 
TIX CORPORATION
                By      

--------------------------------------------------------------------------------

Name: Mitch Francis
Title: President
   

--------------------------------------------------------------------------------

Joseph B. Marsh

 
3

--------------------------------------------------------------------------------

